Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments and amendments
The previous rejection is withdrawn.  Over the course of a new search, a new reference is found. A new rejection is made herein.  Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim 1 is amended to recite and the primary reference is silent but Lee teaches “…service for vehicles driving in a charging lane and a general lane, wherein plurality of power transmission coils (see lane s1 and FIG. 4 where the feeding coils provide the charging) are disposed in the charging lane, and wherein the coils are not disposed in the general lane, (see element 211) and wherein the charging and the general lane are adjacent to each other, (see FIG. 3 where the green arrow shows the charging lane and the two white arrows show non-charging) and receiving from a vehicle in the general lane (see FIG. 3 where the vehicle is charged in lane s1 and the other two lanes do not have a charging capability) an entry request signal for permission to enter the charging lane (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)…wherein the transmitting of the entry permission signal to the vehicle is based on at least one of vehicle information of the vehicle (see claims 1-6) and the congestion in the charging lane (see paragraph 11 where congestion is avoided using a charging plate for fast charging ) and includes transmitting the entry permission signal based(see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge) on at least one of battery power level (see FIG. 4 where the battery is determined to be at a half level and needs charging)  including in the vehicle information, (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)a number of vehicles in the charging lane (see FIG. 2 where each of the lanes can have charging coils for additional charging of vehicles) and an average speed of the vehicles which are driving in the charging lane, (see abstract where the vehicle is not stopped but moves at a speed to complete the charging; see charging controller 35 that can provide a state of the battery 33 in the vehicle for charging state information and a remaining amount of power and start and end information and claim 1-3 where the vehicle is authenticated and the vehicle is allowed to charge) 
    PNG
    media_image1.png
    338
    1147
    media_image1.png
    Greyscale
 wherein the entry request signal includes a charging start point and a charging end point, (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge and segment 1-5 for the vehicle to drive over to charge) 
    PNG
    media_image2.png
    911
    1067
    media_image2.png
    Greyscale
and wherein the vehicle which receives the entry permission signal enters the charging lane from the general lane at the charging start point and exists from the charging lane to the general lane at the charging end point”.  (see FIG. 3-4 where the vehicle is charging and allowed in to the lane s1 and then plate provides charging of the battery from a half level to a full level in FIG. 4 and is not charged in the other lanes; see FIG. 9 where the vehicle is fully charged and then exits the lane s1 and provides a signal to the server so they can be billed for the charge)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of LEE since LEE teaches that a highway with n lanes can have a lane s1 dedicated to charging and that has coils under the road. A vehicle can be authenticated and allowed access to the lane s1. Then the vehicle in FIG. 4-9 can be provided with a charging of the battery from half to full charge while driving in the lane using coils.  The vehicle can complete the charging and be billed via a server and then drive off. In this manner, the vehicle can be charged passively using a charging lane and not stop in a high powered manner and in a rapid manner. This provides improved productivity for vehicles.   See LEE at the abstract, and claims 1-6 and paragraph 1-15 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 



Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of Korean Patent Application Pub. No.: KR 2017 0133958 A1 to Lee that published in 2017 (hereinafter “Lee”).  
    PNG
    media_image3.png
    759
    778
    media_image3.png
    Greyscale

Donnelly discloses “1.    A method of providing a vehicle charging service, comprising: (see charging stations 150 and 150 where autonomous vehicles are directed to the stations in an autonomous manner  
    PNG
    media_image4.png
    595
    839
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    592
    810
    media_image5.png
    Greyscale

receiving an entry request signal (see FIG. 3 where the central control system and fleet operator server can provide a command control signal for a charging mode and then location instructions and charging mode instructions and charging time instructions and a rate of charging and a target state of charge instructions) for entering a charging lane from a vehicle which is driving in a general lane; and (See paragraph 91 and FIG. 8  
    PNG
    media_image6.png
    450
    747
    media_image6.png
    Greyscale

transmitting an entry permission signal to the vehicle based on at least one of (see FIG. 13 where a vehicle can provide 1. A location and 2. A current state of charge and to the server and the server provides a charging control signal to the vehicle from the location and the indicators or  
    PNG
    media_image7.png
    659
    710
    media_image7.png
    Greyscale

vehicle information of the vehicle and (see FIG. 12 where the vehicle is provided an authorization to charge at the charging station at the location and a time and  data and a stop time for charging and a negative or positive charging is provided to the vehicle in the charging mode, see blocks 520-532 and paragraph 105 where determining (514) charging control signal  
    PNG
    media_image8.png
    683
    824
    media_image8.png
    Greyscale

congestion in the charging lane.  (See paragraph 89-92 where in the charging structure one vehicle is directed left to charging station 402, 402 

    PNG
    media_image9.png
    398
    1214
    media_image9.png
    Greyscale

 Claim 1 is amended to recite and the primary reference is silent but Lee teaches “…service for vehicles driving in a charging lane and a general lane, wherein plurality of power transmission coils (see lane s1 and FIG. 4 where the feeding coils provide the charging) are disposed in the charging lane, and wherein the coils are not disposed in the general lane, (see element 211) and wherein the charging and the general lane are adjacent to each other, (see FIG. 3 where the green arrow shows the charging lane and the two white arrows show non-charging) and receiving from a vehicle in the general lane (see FIG. 3 where the vehicle is charged in lane s1 and the other two lanes do not have a charging capability) an entry request signal for permission to enter the charging lane (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)…wherein the transmitting of the entry permission signal to the vehicle is based on at least one of vehicle information of the vehicle (see claims 1-6) and the congestion in the charging lane (see paragraph 11 where congestion is avoided using a charging plate for fast charging ) and includes transmitting the entry permission signal based(see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge) on at least one of battery power level (see FIG. 4 where the battery is determined to be at a half level and needs charging)  including in the vehicle information, (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)a number of vehicles in the charging lane (see FIG. 2 where each of the lanes can have charging coils for additional charging of vehicles) and an average speed of the vehicles which are driving in the charging lane, (see abstract where the vehicle is not stopped but moves at a speed to complete the charging; see charging controller 35 that can provide a state of the battery 33 in the vehicle for charging state information and a remaining amount of power and start and end information and claim 1-3 where the vehicle is authenticated and the vehicle is allowed to charge) 
    PNG
    media_image1.png
    338
    1147
    media_image1.png
    Greyscale
 wherein the entry request signal includes a charging start point and a charging end point, (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge and segment 1-5 for the vehicle to drive over to charge) 
    PNG
    media_image2.png
    911
    1067
    media_image2.png
    Greyscale
and wherein the vehicle which receives the entry permission signal enters the charging lane from the general lane at the charging start point and exists from the charging lane to the general lane at the charging end point”.  (see FIG. 3-4 where the vehicle is charging and allowed in to the lane s1 and then plate provides charging of the battery from a half level to a full level in FIG. 4 and is not charged in the other lanes; see FIG. 9 where the vehicle is fully charged and then exits the lane s1 and provides a signal to the server so they can be billed for the charge)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of  United States Patent No.: US10499446B1 to Sangar Dowlatkhah (hereinafter “Sangar”) that was filed in 2018 and that is assigned to AT&T™ and  in view of LEE.   

 “2.    The method of claim 1, wherein the receiving of the entry request signal and the transmitting of the entry permission signal include receiving the entry request signal through… and transmitting the entry permission signal”…(see FIG. 12 where the vehicle is provided an authorization to charge at the charging station at the location and a time and  data and a stop time for charging and a negative or positive charging is provided to the vehicle in the charging mode, see blocks 520-532 and paragraph 105 where determining (514) charging control signal also can include determining (522) an authorization or lack of authorization, for example in the form of instructions authorizing a vehicle to start charging and/or an instruction for the vehicle to not charge. Determining (514) charging control signal also can include determining (524) a charging structure location, for example, in terms of a unique identifier for a charging structure that can be used to access a table or other database of information associated with all charging structures 150 in a nearby geographic area, a specific street address for a charging structure and/or particular geographic coordinates (e.g., latitude and longitude values) at which a charging structure is located. In some examples, charging structure locations determined at (524) can be determined based on specific locations within an electric grid that are in need of extra power generation during a 


“..a 5th generation (5G) network…. through the 5G network”.  (See col. 2, lines 10-41). 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of SANGAR since SANGAR teaches that a 5G network can provide a network slice so the vehicle can communicate data not on a full 5g network but using only a slice of the 5g network. For example, the data can provide a high speed communication of some data until the better network connection is received based on a defined security. This can ensure high speed functionality in certain areas where the network is poor for autonomous vehicles.   See abstract and col. 44, line 20 to col. 46, line 26 of Sangar.  
Claim 2 is amended to recite and the primary reference is silent but Lee teaches “…receiving from the vehicle which is driving in the general lane, the entry request signal for permission to enter the charging station from the general lane and includes”. .. (see lane s1 and FIG. 4 where the feeding coils provide the charging) (see element 211) (see FIG. 3 where the green arrow shows the charging lane and the two white arrows show non-charging) (see FIG. 3 where the vehicle is charged in lane s1 and the other two lanes do not have a charging capability)  (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)… (see claims 1-6) (see paragraph 11 where congestion is avoided using a charging plate for fast charging )(see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge) …
 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of Lee.  
Donnelly discloses “3.    The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based on at least one of the vehicle information of the vehicle and the congestion in the charging lane includes identifying a type of the vehicle based on the vehicle information and, when the identified type is an  electric vehicle, transmitting the entry permission signal”. (see FIG. 12 where the vehicle is provided an authorization to charge at the charging station at the location and a time and  data and a stop time for charging and a negative or positive charging is provided to the vehicle in the charging mode, see blocks 520-532 and paragraph 105 where determining (514) charging control signal also can include determining (522) an authorization or lack of authorization, for example in the form of instructions authorizing a vehicle to start charging and/or an instruction for the vehicle to not charge. Determining (514) charging control signal also can include determining (524) a charging structure location, for example, in terms of a unique identifier for a charging structure that can be used to access a table or other database of information associated with all charging structures 150 in a nearby geographic area, a specific street address for a charging structure and/or particular geographic coordinates (e.g., latitude and longitude values) at which a charging structure is located. In some examples, charging structure locations determined at (524) can be determined based on specific locations within an electric grid that are in need of extra power generation during a portion of time as indicated in demand response and/or frequency signals received from an electric grid control system. Determining (514) charging control signal also can include determining (526) a charging mode, for example a positive 
Claims 4-7 are cancelled. 

    PNG
    media_image10.png
    686
    693
    media_image10.png
    Greyscale

Donnelly discloses “4.    The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based onat least one of the vehicle information of the vehicle and the congestion in the charging lane includes transmitting the entry permission signal based ona battery power level included in the vehicle information.  (see 

Donnelly is silent but Kovarik et al. teaches “5.    The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based on at least one of the vehicle information of the vehicle and the congestion in the charging lane (see paragraph 73) includes transmitting the entry permission signal based on the number of vehicles which are driving in the charging lane”. (see claim 1-9 and paragraph 82 and 162 where a pavement marker can be provided to provide a signal to guide the vehicle to the kiosk for charging and it is a single vehicle and the kiosk 18 and the vehicle exchange a signal process for charging the vehicle ); 
    PNG
    media_image11.png
    403
    575
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    602
    812
    media_image12.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of KOVARIK since KOVARIK teaches that a number of road markers within the road can provide a positioning assistance with the vehicle. The autonomous vehicle can understand where the lane is and where the charging station is when there is bad weather such as snow covering the road.  Thus, a vehicle can be directed to the charging station that is open and provide a charging at the kiosk and be directed via one or  


    PNG
    media_image13.png
    585
    819
    media_image13.png
    Greyscale

Donnelly is silent but Pedersen teaches “… 6. The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based on at least one of the vehicle information of the vehicle and the congestion in the charging lane includes transmitting the entry permission signal based on an average speed of a plurality of vehicles which are driving in the charging lane.  (see FIG. 10 where the server can receive an advisory message and based on the n advisory messages then a route and charging replacement station can be provided as 1006-1007 and see paragraph 9 where average speed can be used as a traffic speed for indicating a replacement charging station )”. 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of PEDERSON since PEDERSON teaches that an AI network can receive one or more advisories.  See FIG. 10. Traffic and if the charging station is full can be provided to the AI network. The AI network can then calculate a different open charging station with EV capacity and with no traffic and then provide this route as an updated route to the user.  The vehicle can then be routed to the new charging station.   This can provide improved ease of charging and improved productivity.    See claim 18 and paragraph 1006-1010 of Pederson.  

Donnelly discloses “7.    The method of claim 1, wherein the receiving of the entry request signal for entering the charging lane from the vehicle which is driving in the general lane includes receiving the entry request signal which includes a charging start point and a charging end point.” (see FIG. 3, block 204 where the vehicle provides a current state of charge to the central control system 202 and in response a command signal to provide for a charging control signal 282) (see FIG. 12 where the vehicle is provided an authorization to charge at the charging station at the location and a time and  data and a stop time for charging and a negative or positive charging is provided to the vehicle in the charging mode, see blocks 520-532 and paragraph 105 where determining (514) charging control signal also can include determining (522) an authorization or lack of authorization, for example in the form of instructions authorizing a vehicle to start charging and/or an instruction for the vehicle to not charge. Determining (514) charging control signal also can include determining (524) a charging structure location, for example, in terms of a unique identifier for a charging structure that can be used to access a table or other database of information associated with all charging structures 150 in a nearby geographic area, a specific street address for a charging structure and/or particular geographic coordinates (e.g., latitude and longitude values) at which a charging structure is located. In some examples, charging structure locations determined at (524) can be determined based on specific locations within an electric grid that are in need of extra power 
Claims 8-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of  United States Patent App. Pub. No.: US 20180238698 A1 to Pederson et al. that was filed in 2017 and in view of Lee.   

Donnelly is silent but Pedersen teaches “… 8.    The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based on at least one of the vehicle information of the vehicle and the congestion in the charging lane includes transmitting the entry permission signal based on the number of vehicles which are driving between the charging start point and the charging end point”. (see paragraph 88-99 where the cloud computing can balance 1. The traffic; 2. Where a travel time is balanced based on the energy needs of each of the vehicle in paragraph 108-114 where if a vehicle can include a high demand for energy and there is also of traffic and an advisory is provided and then the vehicle can be routed to a different charging location); 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of PEDERSON since PEDERSON teaches that an AI network can receive one or more advisories.  See FIG. 10. Traffic and if the charging station is full can be provided to the AI network. The AI network can then calculate a different open charging station with EV capacity and with no traffic and then provide this route as an updated route to the user.  

Donnelly is silent but Pedersen teaches “… 9.    The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based on at least one of the vehicle information of the vehicle and the congestion in the charging lane includes transmitting the entry permission signal based on an average speed of a plurality of vehicles which are driving between the charging start point and the charging end point(see paragraph 9-12, 24, 33 where the average speed of the traffic is input and see paragraphs 88-99 where the cloud computing can balance 1. The traffic; 2. Where a travel time is balanced based on the energy needs of each of the vehicle in paragraph 108-114 where if a vehicle can include a high demand for energy and there is also of traffic and an advisory is provided and then the vehicle can be routed to a different charging location);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of PEDERSON since PEDERSON teaches that an AI 

Donnelly is silent but Pedersen teaches “…10.    The method of claim 1, wherein the receiving of the entry request signal for entering the charging lane
 from the vehicle which is driving in the general lane includes receiving the entry request signal which includes a target charging level. (see paragraph 108-114 where the vehicle can include an energy need level of high, medium and low to select the battery charging station level at the station in paragraph 116)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and 
Claim 10 is amended to recite and the primary reference is silent but Lee teaches “…receiving from the vehicle which is driving in the general lane an entry request signal for permission to enter the charging lane from the general lane”. (see lane s1 and FIG. 4 where the feeding coils provide the charging)  (see element 211) (see FIG. 3 where the green arrow shows the charging lane and the two white arrows show non-charging) e (see FIG. 3 where the vehicle is charged in lane s1 and the other two lanes do not have a charging capability) (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)… (see claims 1-6) (see paragraph 11 where congestion is avoided using a charging plate for fast charging ) (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)  (see FIG. 4 where the battery is determined to be at a half level and needs charging) (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge) (see FIG. 2 where each of the lanes can have charging coils for additional charging of vehicles) (see abstract where the vehicle is not stopped but moves at a speed to complete the charging; see charging controller 35 that can provide a state of the battery 33 in the vehicle for charging state information and a remaining amount of power and start and end information and claim 1-3 where the vehicle is authenticated and the vehicle is allowed to charge) 
    PNG
    media_image1.png
    338
    1147
    media_image1.png
    Greyscale
 (see FIG. 3-4 where the vehicle is charging and allowed in to the lane s1 and then plate provides charging of the battery from a half level to a full level in FIG. 4 and is not charged in the other lanes; see FIG. 9 where the vehicle is fully charged and then exits the lane s1 and provides a signal to the server so they can be billed for the charge)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of LEE since LEE teaches that a highway with n lanes can have a lane s1 dedicated to charging and that has coils under the road. A vehicle can be authenticated and allowed access to the lane s1. Then the vehicle in FIG. 4-9 can be provided with a charging of the battery from half to full charge while driving in the lane using coils.  The vehicle can complete the charging and be billed via a server and then drive off. In this manner, the vehicle can be charged passively using a charging lane and not stop in a high powered manner and in a rapid manner. This provides improved productivity for vehicles.   See LEE at the abstract, and claims 1-6 and paragraph 1-15 

Donnelly is silent but Pedersen teaches “…11.    The method of claim 10, further comprising: receiving the vehicle information from the vehicle which enters the charging lane;
comparing the battery power level included in the vehicle information with the target charging level; and. (see paragraph 108-114 where the vehicle can include an energy need level of high, medium and low to select the battery charging station level at the station in paragraph 116)
when the battery power level reaches the target charging level, transmitting an exit request signal to the vehicle. (See paragraph 115-119)”. 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of PEDERSON since PEDERSON teaches that an AI network can receive one or more advisories.  See FIG. 10. Traffic and if the charging station is full can be provided to the AI network. The AI network can then calculate a different open charging station with EV capacity and with no traffic and then provide this route as an updated route to the user.  The vehicle can then be routed to the new charging station.   This can provide improved ease of charging and improved productivity.    See claim 18 and paragraph 1006-1010 of Pederson.  

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of Lee.  
Donnelly discloses “12.    The method of claim 1, wherein the transmitting of the entry permission signal to the vehicle based on at least one of the vehicle information of the vehicle and the congestion in the charging lane includes:
determining an available entry point based on the congestion in the charging lane; and
when a position of the vehicle is within a predetermined distance from the available entry point, transmitting the entry permission signal to the vehicle”. (see FIG. 12 where the vehicle is provided an authorization to charge at the charging station at the location and a time and  data and a stop time for charging and a negative or positive charging is provided to the vehicle in the charging mode, see blocks 520-532 and paragraph 105 where determining (514) charging control signal also can include determining (522) an authorization or lack of authorization, for example in the form of instructions authorizing a vehicle to start charging and/or an instruction for the vehicle to not charge. Determining (514) charging control signal also can include determining (524) a charging structure location, for example, in terms of a unique identifier for a charging structure that can be used to access a table or other database of information associated with all charging structures 150 in a nearby geographic area, a specific street address for a charging structure and/or particular geographic coordinates (e.g., latitude and 

    PNG
    media_image14.png
    548
    476
    media_image14.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and Lee.  
Donnelly discloses “13.    The method of claim 1, further comprising:
generating fee information based on the congestion in the charging lane; and
transmitting the generated fee information to the vehicle. (see FIG. 5 where the charging control signal 282 comprises a rate of charge and this is transmitted to the rideshare autonomous vehicle; see paragraph 30 where the rate can be pricing different for different times of the day);
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of Lee.  
Donnelly discloses “14.    The method of claim 13, wherein the generating of the fee information based on the congestion in the charging lane includes determining a charging fee proportional to the number of vehicles which are driving in the charging lane and generating the fee information on the determined charging fee. (see FIG. 7 where a first vehicle and a second vehicle are charged a rate and see FIG. 5 where the charging control signal 282 comprises a rate of charge and this is transmitted to the rideshare autonomous vehicle; see paragraph 30-33 where the rate can be pricing different for different times of the day; control signals instructing a vehicle not to charge can include an instruction to operate the vehicle in the service mode as opposed to the charging mode 
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of  United States Patent No.: 10,369,893 B2 to Moghe et al. that was filed in 2017 and in view of Lee.   
Donnelly is silent but Moghe et al. teaches “15.    The method of claim 13, wherein the generating of the fee information based on the congestion in the charging lane includes determining a charging fee inversely proportional to an average speed of a plurality of vehicles which are driving in the charging lane and generating the fee information on the determined charging fee”.(See col. 14, line 60 to col. 15, line 30 where there is a cost based model to manage the traffic through the charging station; see col. 15, lines 1-26 where a first lane can include a higher energy delivery and a high efficiency so the vehicle can be charged faster while a second lane has a lower energy delivery and lower efficiency where the vehicle is charged slower; see col. 15, lines 20-26 where a lower speed can include a higher energy transfer while a second lane at a high speed can include a lower energy transfer and col. 14, line 60 to col. 15,line 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of MOGHE since MOGHE teaches that a charging station can include two different lanes having two different costs for charging. For example, a first lane can include a slower and more intensive higher charging.  A second lane can include a faster and more quicker overall charging but at a lower intensity. This can provide different cost structures but give the electric vehicle an opportunity to quickly charge to a level and then leave while a second vehicle may have the time and require a more intensive charging to full power.  This can provide a faster charging option.    See col. 15, line 1-60 and claims 1-14 of Moghe.  

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of  United States Patent No.: 10,369,893 B2 to Moghe et al. that was filed in 2017 and in view of Lee.   

    PNG
    media_image15.png
    676
    722
    media_image15.png
    Greyscale

Donnelly is silent but Moghe et al. teaches “16. The method of claim 1, further comprising: when an average speed of the plurality of vehicles which are driving in the charging lane is less than a preset speed, transmitting a vehicle-to-vehicle distance reduction signal to the plurality of vehicles, (see col. 16, lines 28 to 47 and col. 12, lines 1-55 and col. 12, line 62- col. 13, line 35)
wherein each of the plurality of vehicles performs autonomous driving to reduce a distance to adjacent vehicles in response to the vehicle-to-vehicle distance reduction signal”. (See FIG. 5 where the server includes a communication with the autonomous vehicle 160a and the second autonomous vehicle 160b to provide a speed V1 for the first vehicle and a second speed for the second vehicle v2 and a spacing distance d2 between the first and the second vehicles over the charging coil 166 and 164b) 
    PNG
    media_image16.png
    723
    887
    media_image16.png
    Greyscale
 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of  United States Patent No.: 10,369,893 B2 to Moghe et al. that was filed in 2017 and in view of Lee.   
Donnelly is silent but Moghe et al. teaches “17.    The method of claim 1, further comprising: receiving the vehicle information from the vehicle
which is driving in the general lane; and   (See FIG. 6 where the server 170 includes a communication with the autonomous vehicle 160a, 160b 
when a type of the vehicle, which is identified based on the vehicle information, is a general vehicle and congestion in the general lane is equal to or greater than reference congestion, transmitting the entry permission signal to the vehicle”. (see claims 1-9 and col. 16, lines 28 to 47 and col. 12, lines 1-55 and col. 12, line 62- col. 13, line 35 and col. 15, lines 1-26 where certain vehicle can be moved to a higher speed lane and a second vehicle can be allocated to a slower lane based on a premiums amount of cost);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of MOGHE since MOGHE teaches that a charging station can include two different lanes having two different costs for charging. For example, a first lane can include a slower and more intensive higher charging.  A second lane can include a faster and more quicker overall 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of  United States Patent No.: 10,369,893 B2 to Moghe et al. that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2020/0317078 A1 to Zhang that was filed in 4-2-19 and in view of Lee.   

Donnelly is silent but Moghe et al. teaches “18.    The method of claim 1, further comprising: receiving vehicle information from a vehicle which is
driving in the charging lane; and
when a type of the vehicle, which is identified based on the vehicle information, is an electric vehicle (see claims 1-9 and col. 16, lines 28 to 47 and col. 12, lines 1-55 and col. 12, line 62- col. 13, line 35 and col. 15,  and the congestion in the charging lane is equal to or greater than reference congestion, (See FIG. 6 where the server 170 includes a communication with the autonomous vehicle 160a, 160b and 168 and the first and second and third autonomous vehicle 160b to provide a speed V1 for the first vehicle and a second speed for the second vehicle v2 and a third speed for the third vehicle v3 spacing distance d3 and d4 between the first and the second vehicles and the second and third vehicle d4 over the charging coil 166 and 164b) It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of MOGHE since MOGHE teaches that a charging station can include two different lanes having two different costs for charging. For example, a first lane can include a slower and more intensive higher charging.  A second lane can include a faster and more quicker overall charging but at a lower intensity. This can provide different cost structures but give the electric vehicle an opportunity to quickly charge to a level and then leave while a second vehicle may have the time and require a more intensive charging to full power.  This can 


    PNG
    media_image17.png
    623
    758
    media_image17.png
    Greyscale

Donnelly is silent but Zhang et al. teaches “ transmitting an exit request signal to the vehicle of which the battery power level, which is identified based on the vehicle
information, is equal to or greater than a reference battery power level”. (see FIG. 2, where when the amount is paid, then the battery capacity is full and the charging is completed then a position adjustment is made so the vehicle exits; see paragraph 21, 47, 57 and claim 1-6 where the vehicle is identified by a license plate and the charging is completed and the vehicle is provided a signal to exit the charging station via a unmanned control system signal);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of ZHANG since ZHANG teaches that a charging station can include a vehicle that enters a lane and a fault can be determined. For example, after the vehicle enters the vehicle can be charged as a pre-charge and then a fault can be determined. The fault can be 1. If there is a position fault between the vehicle and the inductive charging (non-alignment), 2. A vehicle fault, or 3. A charging fault.  If the positioning is in error, then the vehicle can be repositioned and re-planned. However, if there is a charging fault then a fault determination can be implemented.  See FIG. 2.   The vehicle can then be re-positioned and charged and then ordered to exit for a device that can resolve one or more faults.   See paragraph 49-60 of Zhang and FIG. 2. 

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ and is before the effective filing date of 8-8-19 and in view of United States Patent Application Pub. No.: US 2020/0317078 A1 to Zhang that was filed in 4-2-19 and in view of Lee.   

In regard to claim 19, Donnelly discloses “congestion in the charging lane is less than reference congestion”, (See paragraph 89-92 where in the charging structure one vehicle is directed left to charging station 402, 402 and left while that area is occupied, the next vehicle is directed right to charging station 404 and 406 for charging on an open lift) but is silent but Zhang et al. teaches “ 19.    The method of claim 1, further comprising: receiving the vehicle information from the vehicle
which is driving in the general lane; and
when a type of the vehicle, which is identified based on the vehicle information, is an electric vehicle and …transmitting an entry guide signal to the vehicle”. (see paragraph 17 where the vehicle enters and a wireless communication is established and then a charging handshake occurs and the vehicle is turned off and then enters a mode to be charged; 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of ZHANG since ZHANG teaches that a charging station can include a vehicle that enters a lane and a fault can be determined. For example, after the vehicle enters the vehicle can be charged as a pre-charge and then a fault can be determined. The fault can be 1. If there is a position fault between the vehicle and the inductive charging (non-alignment), 2. A vehicle fault, or 3. A charging fault.  If the positioning is in error, then the vehicle can be repositioned and re-planned. However, if there is a charging fault then a fault determination can be implemented.  See FIG. 2.   The vehicle can then be re-positioned and charged and then ordered to exit for a device that can resolve one or more faults.   See paragraph 49-60 of Zhang and FIG. 2. 

Donnelly is silent but Zhang et al. teaches “ 20.    The method of claim 1, further comprising: receiving vehicle information from a vehicle which is
driving in the charging lane; (see FIG. 2 where the vehicle enters and a cost account is provided to pay for the cost)
identifying a type and a charging state of the vehicle based on the vehicle information; and (see paragraph 50 where the vehicle capacity of the battery is determined to be less than 15 percent and a charging signal is then sent for immediate charging; see paragraph 17 where the vehicle enters and a wireless communication is established and then a charging handshake occurs and the vehicle is turned off and then enters a mode to be charged; see  FIG. 2, where when the amount is paid, then the battery capacity is full and the charging is completed then a position adjustment is made so the vehicle exits; see paragraph 21, 47, 57 and claim 1-6 where the vehicle is identified by a license plate and the charging is completed and the vehicle is provided a signal to exit the charging station via a unmanned control system signal; see also where in FIG. 2 if there is a position fault then there is a position adjustment of the vehicle; )
when the type of the vehicle is an electric vehicle and the charging state is an inactive state, transmitting a charging guide signal to the vehicle”. (See paragraph 47-48 where the vehicle is an electric vehicle and there is a vehicle fault detected, 2 or a charging fault to be detected or if the 3. Transmitting coil and receiving coil are not aligned then a parking space re-planning is provided in FIG. 2 to move the vehicle to a better position or to a parking space to resolve the fault)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of DONNELLY and the teachings of ZHANG since ZHANG teaches that a charging station can include a vehicle that enters a lane and a fault can be determined. For example, after the vehicle enters the vehicle can be charged as a pre-charge and then a fault can be determined. The fault can be 1. If there is a position fault between the vehicle and the inductive charging (non-alignment), 2. A vehicle fault, or 3. A charging fault.  If the positioning is in error, then the vehicle can be repositioned and re-planned. However, if there is a charging fault then a fault determination can be implemented.  See FIG. 2.   The vehicle can then be re-positioned and charged and then ordered to exit for a device that can resolve one or more faults.   See paragraph 49-60 of Zhang and FIG. 2. 
Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 2020/0269835 Al to Hara et al that was filed in 2-27-2019 and is assigned to Honda™ and is before the effective filing date of 8-8-19 and in view of Lee.  

    PNG
    media_image18.png
    904
    746
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    868
    737
    media_image19.png
    Greyscale
Hara discloses “1.    A method of providing a vehicle charging service, comprising: (see paragraph 96-104 and see FIG. 14) 
receiving an entry request signal (see paragraph 96-104) for entering a charging lane from a vehicle which is driving in a general lane; and (See paragraph 96-104 and see FIG. 14 and FIG. 4 lane 410 where the vehicle can enter gate 400-in and leave as 400 out) 
transmitting an entry permission signal to the vehicle based on at least one of  
vehicle information of the vehicle and  
congestion in the charging lane.  (See paragraph 96-104 and see FIG. 14, block 116; For example, a charging area existing in an area other than the first parking area PA1 may be targeted to prevent the vehicle M from being unable to travel within the first parking area PA1 because the remaining amount of energy is insufficient while charging is on standby due to the congestion of the charging area of the first parking area PA1 or the like. This may be because the vehicle M cannot enter the charging area of the first parking area PA1 and the charging connector 254 and the charging plug cannot be connected when the vehicle M can be only charged in the contact scheme. In the following, the charging area CA existing in the second parking area PA2 is assumed to be within an area where the vehicle M can travel with the current remaining amount of energy.)
service for vehicles driving in a charging lane and a general lane, wherein plurality of power transmission coils (see lane s1 and FIG. 4 where the feeding coils provide the charging) are disposed in the charging lane, and wherein the coils are not disposed in the general lane, (see element 211) and wherein the charging and the general lane are adjacent to each other, (see FIG. 3 where the green arrow shows the charging lane and the two white arrows show non-charging) and receiving from a vehicle in the general lane (see FIG. 3 where the vehicle is charged in lane s1 and the other two lanes do not have a charging capability) an entry request signal for permission to enter the charging lane (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)…wherein the transmitting of the entry permission signal to the vehicle is based on at least one of vehicle information of the vehicle (see claims 1-6) and the congestion in the charging lane (see paragraph 11 where congestion is avoided using a charging plate for fast charging ) and includes transmitting the entry permission signal based(see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge) on at least one of battery power level (see FIG. 4 where the battery is determined to be at a half level and needs charging)  including in the vehicle information, (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge)a number of vehicles in the charging lane (see FIG. 2 where each of the lanes can have charging coils for additional charging of vehicles) and an average speed of the vehicles which are driving in the charging lane, (see abstract where the vehicle is not stopped but moves at a speed to complete the charging; see charging controller 35 that can provide a state of the battery 33 in the vehicle for charging state information and a remaining amount of power and start and end information and claim 1-3 where the vehicle is authenticated and the vehicle is allowed to charge) 
    PNG
    media_image1.png
    338
    1147
    media_image1.png
    Greyscale
 wherein the entry request signal includes a charging start point and a charging end point, (see abstract where the vehicle provides a request for authentication for charging and then the vehicle is billed and allowed to charge and segment 1-5 for the vehicle to drive over to charge) 
    PNG
    media_image2.png
    911
    1067
    media_image2.png
    Greyscale
and wherein the vehicle which receives the entry permission signal enters the charging lane from the general lane at the charging start point and exists from the charging lane to the general lane at the charging end point”.  (see FIG. 3-4 where the vehicle is charging and allowed in to the lane s1 and then plate provides charging of the battery from a half level to a full level in FIG. 4 and is not charged in the other lanes; see FIG. 9 where the vehicle is fully charged and then exits the lane s1 and provides a signal to the server so they can be billed for the charge)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of HARA and the teachings of LEE since LEE teaches that a highway with n lanes can have a lane s1 dedicated to charging and that has coils under the road. A vehicle can be authenticated and allowed access to the lane s1. Then the vehicle in FIG. 4-9 can be provided with a charging of the battery from half to full charge while driving in the lane using coils.  The vehicle can complete the charging and be billed via a server and then drive off. In this manner, the vehicle can be charged passively using a charging lane and not stop in a high powered manner and in a rapid manner. This provides improved productivity for vehicles.   See LEE at the abstract, and claims 1-6 and paragraph 1-15 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        /JEAN PAUL CASS/Primary Examiner, Art Unit 3668